UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 7, 2010 PRESSTEK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-17541 02-0415170 (Commission File Number) (IRS Employer Identification No.) 10 Glenville Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 769-8056 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (seeGeneral Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a)The annual meeting of the shareholders of Presstek, Inc. was held on June 2, 2010. The matters that were voted upon at the meeting, and the number of votes cast for or against, as well as the number of abstentions and broker non-votes, as to each such matter, where applicable, are set forth below. (b) 1.Election of Directors. The following individuals were elected: VOTES FOR VOTES WITHHELD BROKER NON-VOTES Edward E. Barr Jeffrey A. Cook Daniel S. Ebenstein Stanley E. Freimuth Jeffrey Jacobson Steven N. Rappaport Donald C. Waite, III 2.Votes regarding ratification of appointment of KPMG LLP as our independent registered public accounting firm for 2010 were as follows: VOTES FOR VOTES AGAINST ABSTENTIONS BROKER NON-VOTES SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PRESSTEK, INC. (Registrant) Date: June 7, 2010 /s/ Jeffrey A. Cook Jeffrey A. Cook Executive Vice President and Chief Financial Officer
